The sale of cigars by the plaintiff to the defendant was not rendered illegal by the plaintiff's knowledge that the defendant would dispose of them at his bar for the advancement of his illegal business. Bliss v. Brainard, 41 N.H. 256, 268; Hill v. Spear, 50 N.H. 253; Bixby v. Moor,51 N.H. 402; Corning v. Abbott, 54 N.H. 469; Fuller v. Leet, 59 N.H. 163; Dunbar v. Locke, 62 N.H. 442; Jones v. Surprise, 64 N.H. 243; Fisher v. Lord, 63 N.H. 514.
Judgment for the plaintiff.
CARPENTER, J., did not sit: the others concurred.